Citation Nr: 0202637	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  01-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for respiratory 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his parents



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1999 to February 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
determination of the veteran's claims has been obtained.

2.  Bilateral knee disability clearly and unmistakably 
existed prior to the veteran's period of active duty; it did 
not increase in severity during or as a result of the period 
of active duty.

3.  Bilateral pes planus existed prior to the veteran's 
period of active duty; it did not increase in severity during 
or as a result of the period of active duty.

4.  The veteran does not currently have a respiratory 
disability.






CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2001).

2.  Bilateral pes planus was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).

3.  Respiratory disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (2001).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  The RO has advised the veteran of the 
evidence necessary to support his claim.  In addition, the RO 
has obtained his service medical records, afforded him a VA 
examination in January 2001 and hearing before a Hearing 
Officer in July 2001.  The veteran has not identified and the 
Board is not aware of any additional evidence or information 
which could be obtained to substantiate his claims.  

In sum, the facts relevant to these claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Accordingly, the Board will address the merits 
of the veteran's claims.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for such service, except 
as to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service. This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991).

i.  Service Connection for Bilateral Knee Disability

The veteran's April 1999 enlistment physical examination 
report shows that strength and range of motion of his lower 
extremities were found to be normal.  The veteran denied 
problems with his knees.  

Service medical records show that the veteran was seen in 
August 1999 for bilateral knee pain.  He denied trauma.  A 
positive history of knee pain was noted.  Medication was 
prescribed and the veteran was placed on a three-day profile.  
The veteran was seen again in September 1999 with continued 
complaints of bilateral knee pain.  He complained of pain 
with walking and going up steps.  The examiner assessed 
bilateral knee pain.  In November 1999 the veteran again 
complained of bilateral knee pain.  He denied trauma, but 
reported pops and clicking.  He stated that his knee pain had 
occurred sporadically for two to three years.  He expressed a 
desire to be discharged from service.  On physical 
examination, there was no soft tissue swelling, effusion or 
laxity.  Patellofemoral crepitance was noted.  There was mild 
tenderness.  X-rays were within normal limits.  The 
assessment was bilateral retropatellar pain syndrome.

In December 1999, the veteran was assessed for physical 
therapy.  He reported that he had experienced bilateral knee 
pain for about two years, and had not been capable of passing 
the Army physical fitness test.  There was no edema or 
effusion, and the veteran had full active range of motion.  
Bilateral patellar hypermobility and grinding were noted.  
There was no instability.  The assessment was bilateral 
retropatellar pain syndrome.

In February 2000, the veteran was seen again.  He reported 
that he appeared because his First Sergeant had recommended 
an evaluation for medical discharge.  He stated that his knee 
pain had existed prior to his entrance on active duty and 
that he would like a discharge for a preexisting condition.  

A February 2000 Medical Evaluation Board report indicates 
that the veteran carried a diagnosis of bilateral 
retropatellar pain syndrome, and that the disability existed 
prior to service.  The narrative summary notes that the 
veteran's symptoms consisted of patellofemoral crepitance and 
mild tenderness anterolaterally to the patella and medical 
soft spots bilaterally.  X-rays were noted to be within 
normal limits.  

The veteran reported no complaints regarding either of his 
knees during a January 2001 VA examination.

In July 2001, the veteran and his parents offered testimony 
before an RO Hearing Officer.  The veteran testified that he 
had experienced problems with his knees prior to active 
service.  He related that after he entered service, his knees 
would pop and he had difficulty standing for any length of 
time.  He indicated that he would fall out of daily physical 
training runs.  With regard to current knee problems, the 
veteran stated that he had popping and pains around his 
knees.  He maintained that he could not stand at his job, and 
that he sometimes had to catch his balance in the morning.  
He also stated that sometimes his knees locked up after 
standing.  His father indicated that the veteran had been a 
good athlete, and that he had helped around the house prior 
to service.  

The evidence clearly and unmistakably demonstrates and the 
veteran acknowledges that his bilateral knee disability 
existed prior to service.  The veteran claims that service 
connection is warranted for his bilateral knee disability 
because it was aggravated during service.  However, the 
veteran has failed to articulate the degree to which his 
bilateral knee disability was worsened by service and 
identify evidence to support his contention.  His service 
medical records indicate that his bilateral knee disability 
preexisted service and do not suggest that it increased in 
severity during service.  Further, the veteran stated in his 
claim for service connection that he has seen no private 
physicians for treatment of knee disability.  There is no 
evidence that he has received VA treatment for knee 
complaints.  In fact there is no post-service medical 
evidence suggesting that disability of either knee increased 
in severity during or as a result of service.  Therefore, the 
Board must conclude that the preponderance of the evidence 
establishes that the pre-existing bilateral knee disability 
did not increase in severity during or as a result of the 
veteran's period of service.  Accordingly, the veteran's 
claim must be denied. 

ii.  Service Connection for Bilateral Pes Planus

The veteran's enlistment physical examination report notes 
mild, asymptomatic pes planus.  An August 1999 treatment note 
shows complaints of corns on both of the veteran's fifth 
toes.  Service medical records are otherwise negative for any 
diagnosis, complaint or abnormal finding pertaining to the 
veteran's feet.  

A January 2001 VA medical examination report notes that the 
veteran's feet were significantly positive for flat feet.  No 
callus formation was detected.  Dorsiflexion was to 20 
degrees and plantar flexion was to 45 degrees bilaterally.  
X-rays revealed no significant arthropathy.

At his July 2001 hearing, the veteran testified that he 
experienced cracking and pain associated with his feet.  He 
stated that he had trouble standing, and that arch supports 
did not alleviate his symptoms.  He indicated that he was 
unaware of any problems with his feet until he entered the 
service.  

Although the veteran alleges that he was not aware that he 
had pes planus prior to his entrance onto active duty, the 
fact remains that this disability was found on the enlistment 
examination.  Therefore, the presumption of soundness does 
not apply.  The service medical records reflect no complaints 
related to pes planus and no finding of any increase in 
severity of the disability.  The VA examination report notes 
the presence of pes planus without callus formation.  It does 
not identify any symptoms or functional impairment associated 
with the disability.  In fact no complaints pertaining to the 
veteran's feet are even noted in the examination report.  
Although the veteran contends that his bilateral pes planus 
was aggravated during service, he has testified that he has 
received no treatment for his feet since service.  He has 
neither submitted nor identified evidence supporting his 
contention that the disability was aggravated by his period 
of active duty.

In light of these circumstances, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection bilateral pes planus.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.   

iii.  Service Connection for Respiratory Disability

Service medical records show that the veteran was seen in 
September 1999 complaining of a cough.  The treatment record 
notes a positive history of pneumonia in 1997, prior to 
service.  The veteran reported wheezing and dyspnea with 
running.  The assessment was rule out reactive airway 
disease.  The veteran was given an inhaler.  In October 1999, 
the veteran sought treatment, reporting that he had run to 
catch a bus and couldn't breathe.  The assessment was 
reactive airway disease.

The veteran submitted to pulmonary function testing in 
October 1999.  The examiner noted questionable patient 
effort.  He also indicated that the veteran had difficulty 
understanding and following instructions, which resulted in 
numerous attempts at achieving results.  The impression was 
borderline obstructive ventilatory defect.  The examiner 
suggested that additional testing should be performed after 
the veteran's cold symptoms had subsided.

At his January 2001 VA examination, the veteran reported that 
he had developed an upper respiratory infection in service, 
which was manifested by a cough productive of mucus and a 
fever.  He also stated that he had experienced an episode of 
dyspnea on exertion while running to catch a bus.  He 
indicated that he had not had dyspnea prior to that episode.  
He reported that since his discharge from service, he had 
performed no strenuous activity or exercise.  He denied 
having sought medical attention since his discharge.  
Examination revealed normal excursion of the lungs.  The 
examiner noted that they were clear to auscultation and 
percussion.  There was no jugular venous distention.  
Examination of the heart revealed no murmurs, rubs or 
gallops.  Pulmonary function tests revealed normal 
spirometry, and a chest X-ray was also normal.  The examiner 
concluded that there was no objective evidence of 
pathological process.  

At his July 2001 hearing, the veteran testified that 
sometimes he would have to run short distances at work and 
would have to catch his breath as a result.  He indicated 
that during those episodes, he sometimes felt dizzy, and that 
it would take him about 5 minutes to recover.  He stated that 
no other activities caused shortness of breath.  He testified 
that while he was in service, he had a condition that quite a 
few people thought was an upper respiratory infection, but 
that when he sought treatment, he wasn't given anything for 
his symptoms.  He stated that at that time, he had a cough 
that produced mucous.  The veteran's mother related that the 
veteran had suffered from a cough when he came home from 
basic training, and was still coughing when he returned home 
for Christmas.

The Board notes that while the veteran was treated for 
respiratory complaints during service, and that pulmonary 
function tests concluded with an impression of borderline 
obstructive ventilatory defect, no diagnosis of a chronic 
respiratory disability was made.  In fact, the examiner 
advised that the tests should be repeated after the veteran's 
cold symptoms had subsided.  The January 2001 VA examination 
revealed a normal chest X-ray and normal spirometry.  The 
examiner found no objective evidence of a pathological 
process.  Although the veteran has been invited to submit or 
identify additional evidence, including that regarding 
treatment since service, he has failed to do so.  He has not 
indicated that he has received any treatment for respiratory 
complaints since service.  Hence, although the veteran has 
complained of respiratory symptomatology, there is no 
competent evidence of a current respiratory disability.  In 
this regard the Board notes that as a layman, the veteran is 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Under these circumstances, the Board finds that the evidence 
is not approximately balanced; rather, the preponderance of 
the evidence is against the claim for service connection for 
respiratory disability.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply.  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for respiratory disability 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

